Per Curiam.
This matter was heard, upon an order requiring the respondent to show cause why he should not be directed to receive and fthe the relator’s affidavit for nomination as Democratic candidate for representative in the legislature from the Fifty-third legislative district, Class 2, and to cause the relator’s name so to be placed upon the ballots to be used at the primary election on September 17, 1912.
After hearing the parties and duly considering the matter, we have reached the conclusion that the relator’s affidavit for nomination with the necessary filing fee was tendered to the respondent on August 28, 1912, and in due time, such day being the last day for filing such affidavits, and that the relator’s affidavit was not technically correct, in that it designated the class as “B” instead of “2,” but that such designation of the class number was substantial compliance with the statute.
It is therefore ordered that the respondent Julius A. Schmahl, as secretary of state, accept the relator’s affidavit, if accompanied with the legal filing fee, fthe the same as of August 28, 1912, and forthwith certify to the several county auditors in the Fifty-third legislative district the name of the relator as a Democratic candidate in Class 2 at the ensuing primary election for representative from such district.